Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 19, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed September 19, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00467-CV
____________
 
IN RE GARLOCK SEALING TECHNOLOGIES LLC AND
GEORGIA-PACIFIC CORPORATION, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
24, 2006, relators filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221; see also Tex.
R. App. P. 52.  In the petition, relators asked this court to compel the
Honorable Mark Davidson, presiding judge of the 11th Judicial District Court of
Harris County, to set aside his June 30, 2005 ruling and May 5, 2006 order
denying relators= motions to exclude evidence.
Relators
have not established that they are entitled to mandamus relief.  We accordingly
deny the petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed September 19, 2006.
Panel consists of Justices Fowler,
Hudson, and Seymore.